     Case 2:18-cv-01643-JAD-PAL Document 15 Filed 03/14/19 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     411 E. Bonneville Avenue, #505
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
10   Attorneys for Plaintiff Yohvaughn C Brown
11
12
                         UNITED STATES DISTRICT COURT
13
                                 DISTRICT OF NEVADA
14
15
     YOHVAUGHN C BROWN,                      )   Case No.: 2:18-cv-01643-JAD-PAL
16                                           )
                                             )   STIPULATION TO EXTEND TIME
17               Plaintiff,                  )   OF TIME TO FILE MOTION FOR
                                             )   REMAND/REVERSAL
18         vs.                               )
                                             )   (FIRST REQUEST)
19   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
20                                           )
                 Defendant.                  )
21                                           )
22
           Plaintiff Yohvaughn Brown and Defendant Nancy A. Berryhill, Acting
23
     Commissioner of Social Security, through their undersigned attorneys, stipulate,
24
     subject to this court’s approval, to extend the time from March 16, 2019 to April
25
     15, 2019, for Plaintiff to send his Motion for Remand/Reversal with all other dates
26
27
                                             -1-
28
     Case 2:18-cv-01643-JAD-PAL Document 15 Filed 03/14/19 Page 2 of 3



 1   in the Court’s Scheduling Order extended accordingly. This is Plaintiff's first
 2   request for an extension. The parties agree to this extension because subordinate
 3   counsel has two Ninth Circuit reply briefs due in the next seven days and to
 4   accommodate defense counsel’s anticipated medical leave. Counsel agree that an
 5   extension is the best way to resolve plaintiff’s time pressure and defendant’s
 6   personal leave.
 7   DATE: March 14, 2019            Respectfully submitted,
 8                                   LAW OFFICES OF LAWRENCE D. ROHLFING
 9
                                          /s/ Cyrus Safa
10                               BY: _________________________
                                    Cyrus Safa
11                                  Attorney for plaintiff Yohvaughn C Brown
12
13   DATE: March 14, 2019                 NICHOLAS A. TRUTANICH
                                          United States Attorney
14
15
16                                   /s/ Donna W. Anderson
17                               BY: ____________________________
18                                    Donna W. Anderson
                                      Special Assistant United States Attorney
19                                    Attorneys for defendant Nancy A. Berryhill
                                      Acting Commissioner of Social Security
20                                   |*authorized by e-mail|
21
22
     DATED: March 20, 2019
23
     IT IS SO ORDERED:
24
                               UNITED STATES MAGISTRATE JUDGE
25
26
27
                                              -2-
28
     Case 2:18-cv-01643-JAD-PAL Document 15 Filed 03/14/19 Page 3 of 3



 1
 2                        CERTIFICATE OF SERVICE
                    FOR CASE NUMBER 2:18-CV-01643-JAD-PAL
 3
 4         I hereby certify that I electronically filed the foregoing with the Clerk of the

 5   Court for this court by using the CM/ECF system on March 14, 2019.
 6         I certify that all participants in the case are registered CM/ECF users and
 7
     that service will be accomplished by the CM/ECF system.
 8
                               /s/ Cyrus Safa
 9                             _______________________________
10                             Cyrus Safa
                               Attorneys for Plaintiff
11                             ___________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
